DETAILED ACTION
This office action is in response to the application filed on 06/11/2021. Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/780,053 filed on 12/14/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0064330) in view of Nishi (US 2021/0250598).

	Regarding claim 1, Li discloses the following claim limitations: a method implemented in an encoder, the method comprising: partitioning, by a processor of the encoder, a first picture into a plurality of tiles; assigning, by the processor, a group of the tiles into a first tile group (Li, paragraph 29 discloses a processor; in addition paragraphs 47-48 discloses the encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles… encoder (340) can partition a frame into multiple tiles of the same size or different sizes),
wherein the first tile group is a rectangular shape that wraps around the first picture in a horizontal direction and a vertical direction (Li, paragraph 48 discloses the encoder (340) splits the frame along tile rows and tile columns that, with frame boundaries, define horizontal and vertical boundaries of tiles within the frame, where each tile is a rectangular region), 
 encoding, by the processor, the first tile group into a bitstream (Li, paragraph 106 discloses encoding and/or decoding of pixel values using the 1-D dictionary mode can be applied to video or image content that is divided into distinct areas, such as blocks),
and storing, in a memory of the encoder, the bitstream for communication toward a decoder (Li, paragraph 47 discloses the encoder (340) may use one or more previously encoded/decoded frames (369) that have been stored in a decoded frame temporary memory storage area).
	Li does not explicitly disclose the following claim limitations: encoding, by the processor, a flag into a parameter set in the bitstream to indicate the first tile group is an arbitrary tile group.
	However, in the same field of endeavor Nishi discloses more explicitly the following:  
encoding, by the processor, a flag into a parameter set in the bitstream to indicate the first tile group is an arbitrary tile group (Nishi, paragraph 537 discloses the syntax indicating whether there is a change in the encoding order of tile group data is arbitrary_tile_group_order_flag or the like).

	The reasoning being is to provide improvements and optimizations to the video coding technology to process an ever-increasing amount of digital video data in various applications (Nishi, paragraph 3).

	Regarding claim 2, Li and Nishi discloses the method of claim 1, wherein the flag is an arbitrary_tile_group_present_flag (Nishi, paragraph 537 discloses the syntax indicating whether there is a change in the encoding order of tile group data is arbitrary_tile_group_order_flag or the like).

	Regarding claim 3, Li and Nishi discloses the method of claim 1, wherein the flag is encoded into a picture parameter set (PPS) associated with the first picture (Nishi, paragraph 85 discloses FIG. 59 is a diagram illustrating one example of syntax of a picture parameter set (PPS) for splitting and encoding a picture in encoding of the picture).

	Regarding claim 4, Li and Nishi discloses the method of claim 1, further comprising encoding, by the processor, a first tile index and a last tile index in a tile group header, wherein the first tile index indicates a first tile in the first tile group, and wherein the last tile index indicates a last tile in the first tile group (Nishi, paragraph 555 discloses When the tile group is made up of multiple tiles, encoder 100 also may add the tile group identification information in the syntax example shown in FIG. 53, tile_group_id, or the like to the tile header i.e. first and last tile information).

Regarding claim 9, Li and Nishi discloses a method implemented in a decoder, the method comprising: receiving, by a processor of the decoder via a receiver, a bitstream including a parameter set and a first tile group containing a group of tiles partitioned from a first picture  (Li, paragraph 29 discloses a processor; in addition paragraphs 47-48 discloses the encoder (340) includes multiple encoding modules that perform encoding tasks such as partitioning into tiles… encoder (340) can partition a frame into multiple tiles of the same size or different sizes),
 obtaining, by the processor, a flag from the parameter set, wherein the flag indicates the first tile group is an arbitrary tile group; determining, by the processor, a number of tiles in the first tile group based on the flag (Nishi, paragraph 537 discloses the syntax indicating whether there is a change in the encoding order of tile group data is arbitrary_tile_group_order_flag or the like),
a first tile index, and a last tile index (Nishi, paragraph 555 discloses When the tile group is made up of multiple tiles, encoder 100 also may add the tile group identification information in the syntax example shown in FIG. 53, tile_group_id, or the like to the tile header i.e. first and last tile information).
 wherein the first tile group is a rectangular shape that wraps around the first picture in a horizontal direction and a vertical direction (Li, paragraph 48 discloses the encoder (340) splits the frame along tile rows and tile columns that, with frame boundaries, define horizontal and vertical boundaries of tiles within the frame, where each tile is a rectangular region), 
 	and decoding, by the processor, the first tile group to generate a reconstructed video sequence for display (Li, paragraph 59 discloses the decoder system (400) receives coded data from a channel (410) and produces reconstructed frames as output for an output destination (490).

	Regarding claim 10, Li and Nishi discloses the method of claim 9, wherein the flag is an arbitrary_tile_group_present_flag (Nishi, paragraph 537 discloses the syntax indicating whether there is a change in the encoding order of tile group data is arbitrary_tile_group_order_flag or the like).

	Regarding claim 11, Li and Nishi discloses the method of claim 9, wherein the flag is obtained from a picture parameter set (PPS) associated with the first picture (Nishi, paragraph 85 discloses FIG. 59 is a diagram illustrating one example of syntax of a picture parameter set (PPS) for splitting and encoding a picture in encoding of the picture).

	Regarding claim 12, Li and Nishi discloses the method of claim 9, further comprising obtaining, by the processor, the first tile index and the last tile index from a tile group header, wherein the first tile index indicates a first tile in the first tile group, and wherein the last tile index indicates a last tile in the first tile group (Nishi, paragraph 555 discloses When the tile group is made up of multiple tiles, encoder 100 also may add the tile group identification information in the syntax example shown in FIG. 53, tile_group_id, or the like to the tile header i.e. first and last tile information).

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (US 2021/0250598) in view of Kim (US 2019/0104310).

	Regarding claim 17, Nishi discloses the following claim limitations: A method implemented by a decoder, the method comprising: receiving, by a receiver of the decoder, a bitstream including a parameter set comprising a first tile index (Nishi, paragraph 555 discloses When the tile group is made up of multiple tiles, encoder 100 also may add the tile group identification information in the syntax example shown in FIG. 53, tile_group_id, or the like to the tile header i.e. first and last tile information).
	Nishi does not explicitly disclose the following claim limitations: and a delta tile index; determining, by a processor of the decoder, a number of tiles in a rectangular portion of an image based on the first tile index and a delta tile index and decoding, by the processor, the image based on the number of tiles in the rectangular portion of the image.
	However, in the same field of endeavor Kim discloses more explicitly the following: 
and a delta tile index; determining, by a processor of the decoder, a number of tiles in a rectangular portion of an image based on the first tile index and a delta tile index (Kim, claim 1 discloses when the index of the current reference picture set of the current picture is equal to the number of reference picture sets, to obtain delta index information about a difference between the index of the current reference picture set of the current picture and an index of a reference reference picture set (reference RPS) of the current picture from the bitstream),
and decoding, by the processor, the image based on the number of tiles in the rectangular portion of the image (Kim, claim 1 discloses to predictive decode the current picture by using a reference picture included in one of reference picture sets including the current reference picture set of the current picture).
          It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Nishi with Kim to create arbitrary tile group flag with delta tile index method.
         The reasoning being is to reduce the number of bits encoded in the video encoding apparatus (Kim, paragraph 15).

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481